UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KELEMUA ROBBI, a/k/a Kelemwa
Gelda Robi,
Petitioner,

v.                                                                     No. 97-2454

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-418-295)

Submitted: July 20, 1998

Decided: August 13, 1998

Before MURNAGHAN, NIEMEYER, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ivan Yacub, Falls Church, Virginia, for Petitioner. Frank W. Hunger,
Assistant Attorney General, Civil Division, Charles E. Pazar, Senior
Litigation Counsel, Linda S. Wernery, Office of Immigration Litiga-
tion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kelemua Robbi petitions for review of a final order of the Board
of Immigration Appeals (Board) denying her application for asylum
and withholding of deportation. Because substantial evidence sup-
ports the Board's decision, we deny the petition.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to her native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

The standard for withholding of deportation is more stringent than
that for granting asylum. See 8 U.S.C.A.§ 1253(h) (West Supp. 1998);1
_________________________________________________________________
1 Robbi was in exclusion proceedings before April 1, 1997, the effec-
tive date of the Illegal Immigration Reform and Immigrant Responsibil-
ity Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009.
Therefore, under the transitional rules contained in§ 309(c)(1) of the
IIRIRA, the amendments to the Act do not apply.

                    2
INS v. Cardoza-Fonseca, 480 U.S. 421, 431-32 (1987). To qualify for
withholding of deportation, an applicant must demonstrate a "clear
probability of persecution." Id. at 430.

We must uphold the Board's determination that Robbi is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C.A. § 1105a(a)(4) (West Supp. 1998). 2 We accord the Board
all possible deference. See Huaman-Cornelio, 979 F.2d at 999. The
decision may be "reversed only if the evidence presented by [Robbi]
was such that a reasonable factfinder would have to conclude that the
requisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Robbi, a native and citizen of Ethiopia, entered the United States
as a non-immigrant visitor in December 1990. In her asylum applica-
tion, Robbi claimed that she fears return to Ethiopia because she
believes she will face "dangers of imprisonment, torture or risks to
[her] life" because of her membership in the Oromo tribe, because her
husband was a member of the Ethiopian Air Force under the
Mengistu regime, and because of her political activities in the United
States.

With respect to Robbi's claim that she feared persecution on
account of her membership in the Oromo tribe, the IJ held that, based
on the State Department profile of Ethiopia, while Oromos are subject
to some discrimination, there was no evidence that Oromos are cur-
rently being persecuted solely on the basis of their ethnicity. When
asked whether she personally knew of any Oromos who had suffered
mistreatment or persecution, Robbi answered that her cousin had
recently been tortured and killed by the Ethiopian People's Revolu-
tionary Democratic Front (EPRDF). In her asylum application, how-
ever, Robbi claimed that it was her brother who was killed by the
EPRDF. When the discrepancy was pointed out on cross-examination,
_________________________________________________________________
2 We note that 8 U.S.C. § 1105(a)(4) was repealed by the IIRIRA and
replaced with 8 U.S.C.A. § 1252(b)(4) (West Supp. 1998). Again,
because this case was in transition at the time the IIRIRA was passed,
8 U.S.C. § 1105(a)(4) is still applicable under the terms of the transi-
tional rules contained in § 309(c)(4) of the IIRIRA.

                    3
Robbi stated that it was neither her brother nor her cousin, but her
uncle who was killed. The IJ found that Robbi failed to "present suffi-
cient detail with respect to this matter to enable the Court to make any
judgment whatsoever as to what happened to that particular family
member or why it happened."

The IJ further found that Robbi failed to establish a well-founded
fear of persecution based on her deceased husband's military service.
The IJ concluded that it was highly unlikely that Robbi would suffer
any difficulties because her husband had died some fifteen years ear-
lier and because the only evidence of such difficulties involved family
members of high-ranking military generals and colonels who fought
up until the fall of the Mengistu government in May 1991. The IJ fur-
ther supported his conclusion on the fact that Robbi testified that her
two teenage sons have remained unharmed in Ethiopia.

Finally, the IJ found that Robbi's political activities as a member
of the Coalition of Ethiopian Democratic Forces (COEDF) in the
United States did not give rise to a reasonable fear of persecution
should she be returned to Ethiopia. Robbi did not hold a leadership
position in the organization and the only evidence she presented with
respect to persecution of COEDF members was that the leader of the
organization was in prison. Robbi failed to present any evidence of
persecution of COEDF members. Based on these findings, the Board
affirmed the IJ's decision and dismissed Robbi's appeal.

We conclude that substantial evidence supports the Board's finding
that Robbi failed to establish a well-founded fear of future persecu-
tion. We further conclude that Robbi failed to establish that the cur-
rent government engaged in a "pattern or practice" of persecuting
members of the Oromo tribe. See 8 C.F.R.§ 208.13(b)(2)(I) (1995).
The only evidence Robbi presented in support of this claim was a
report by Amnesty International which included references to the
alleged mistreatment of suspected members of the Oromo Liberation
Front, an organization which advocates violence against the current
government. Robbi is not a member of this organization. Such reports
by private organizations cannot serve as a basis for overturning the
Board's decision. See M.A. v. INS, 899 F.2d at 313 & n.6 ("[a] stan-
dard of asylum eligibility based solely on pronouncements of private

                    4
organizations or the news media is problematic almost to the point of
being non-justiciable").

We conclude that substantial evidence supports the IJ's finding that
Robbi did not meet her statutory burden. As Robbi has not established
entitlement to asylum, she cannot meet the higher standard for with-
holding of deportation. See Huaman-Cornelio, 979 F.2d at 1000. We
accordingly deny the petition for review. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

PETITION DENIED

                    5